Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered May 10, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 5 to 10 years, unanimously affirmed.
The court did not abuse its discretion in allowing the People to reopen, well before the jury had begun deliberations, in order to allow into evidence two stipulations that the vial defendant sold to the undercover officer and other vials contained cocaine, stipulations at first withheld by the People because they were led to believe that defendant was going to testify and that the stipulations could be introduced at that time (see, People v Ferrone, 204 NY 551, 553; compare, People v Behling, 54 NY2d 995).
Defendant does not show how he was prejudiced by the mere reopening of the People’s case to supply an easily *603provable element of their case. That defendant chose to testify after the stipulations were introduced, when he would not have testified had the stipulations been disallowed, does not show that he was coerced into testifying or otherwise prejudiced by the reopening of the case. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.